Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gerald L. Fellows, Reg. No. 36,133 on 06/09/2022.

Amendment to the Specification
Please amend the following paragraph in the cross-reference related applications section of the specification:
CROSS-REFERENCE RELATED APPLICATIONS
This application is a continuation of U.S. Application No. 15/385,171, filed December 20, 2016, entitled “Application Lifecycle Management System”, now abandoned, all of which is hereby incorporated by reference for all purposes.

Title of the invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Pursuant to MPEP 606.01 the title has been changed to read:
- SYSTEM FOR AUTOMATING USER-DEFINED ACTIONS FOR APPLICATIONS EXECUTED USING VIRTUAL MACHINES IN A GUEST SYSTEM-

The following claims have been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1-21. (Cancelled)

22. (Previously Amended) The system of claim 40,
wherein the first automation subgraph comprises a first automation subgraph action step;
wherein the first automation subgraph action step comprises logic configured to declare a first automation subgraph fatal error;
wherein the first guest agent is configured to sense and handle the first automation subgraph fatal error during execution; and
wherein when the first automation subgraph fatal error is declared, the first guest agent stops the execution of the first automation subgraph.

23. (Previously Amended) The system of claim 22, 
wherein the second automation subgraph comprises a second automation subgraph action step;
wherein the second automation subgraph action step comprises logic configured to declare a second automation subgraph fatal error;
wherein the second guest agent is configured to sense and handle the second automation subgraph fatal error during execution; and
wherein when the second automation subgraph fatal error is declared, second guest agent stops the execution of the second automation subgraph.

24. (Canceled)

25. (Previously Amended) The system of claim 40,
wherein the first automation subgraph and the second automation subgraph are configured to wait for each other before continuing execution.

26. (Previously Amended) The system of claim 40,
wherein the first automation subgraph comprises a first action step;
wherein the second automation subgraph comprises a second action step; 
wherein the synchronization comprises the first guest agent and the second guest agent communicating with each other an execution state of the first action step and the second action step; and
wherein the first action step executing on the first virtual machine is configured to wait for a signal from the second action step executing on the second virtual machine before continuing execution of the first automation subgraph.

27. (Canceled)

28. (Canceled)

29. (Currently Amended) The system of claim 41,
wherein the distributed guest system comprises a plurality of virtual machines;
wherein each of the plurality of virtual machines comprises a respective guest agent;
wherein each of the plurality of virtual machines comprises a respective automation subgraph associated with each respective guest agent; and
wherein the plurality of virtual machines are configured to communicate with each other while implementing their respective automation subgraphs through their respective guest agent such that automation actions can be implemented in a synchronized manner.

30. (Canceled)

31. (Currently Amended) The system of claim 29,
wherein each respective automation subgraph comprises a respective graph node; and
wherein each respective graph node only executes a respective automation action when a precursor respective graph node has successfully completed.

32. (Currently Amended) The system of claim 31,
wherein each respective graph node comprises logic configured to declare a fatal error;
wherein each respective guest agent is configured to sense and handle the fatal error during execution; and
wherein when a fatal error is declared, the respective guest agent stops the execution of the respective automation subgraph.

33. (Currently Amended) The system of claim 31,
wherein each respective graph node is configured to conditionally pass action messages and no-action messages to downstream graph nodes;
wherein the action messages cause downstream respective graph nodes to execute;
wherein the no-action messages cause downstream respective nodes to skip execution; and
wherein each respective automation subgraph is configured to complete execution, even though some graph nodes did not execute.

34. (Currently Amended) The system of claim 33,
wherein the downstream respective graph nodes of each respective automation subgraph are configured to react in at least one of two ways:
(1) as a reluctant node where any no-action message will cause the reluctant node to skip execution; or 
(2) as an eager node where any action message will cause the eager node to
execute.

35. (Canceled) 

36. (Currently Amended) The system of claim 42,
wherein each of respective automation action steps of the first automation subgraph and the second automation subgraph are a graph node; and
wherein each graph node only executes respective one or more automation action steps when a precursor graph node has successfully completed.

37. (Currently Amended) The system of claim 36,
wherein each graph node comprises logic configured to declare a fatal error;
wherein at least one of the first virtual machine and the second virtual machine are configured to sense and handle the fatal error during execution; and
wherein when a fatal error is declared, at least one of the first virtual machine and the second virtual machine stops the execution of at least one of the first automation subgraph and the second automation subgraph.

38. (Currently Amended) The system of claim 36,
wherein each graph node is configured to conditionally pass action messages and no-action messages to other graph nodes;
wherein the action messages cause the other graph nodes to execute;
wherein the no-action messages cause the other graph nodes to skip execution; and
wherein the first automation subgraph and the second automation subgraph are each configured to complete execution, even though some graph nodes did not execute.

39. (Currently Amended) The system of claim 38,
wherein each graph node of the first automation subgraph and the second automation subgraph are configured to react in at least one of two ways:
(1) as a reluctant node where any no-action message will cause the reluctant note node to skip execution; or
(2) as an eager node where any action message will cause the eager node to execute.

40. (Currently Amended) A system for managing applications comprising: 
one or more computers comprising one or more processors and one or more tangible computer readable media, the one or more tangible computer readable media including instructions stored thereon that when executed cause the one or more computers to: 
implement, by the one or more processors, a software application configured to enable a user to specify one or more automation actions and causal relationships related to the one or more automation actions from which an automation graph including 
implement, by the one or more processors, a distributed guest system associated with a data store, the guest system including a first virtual machine coupled to the data store comprising the first automation subgraph and a second virtual machine coupled to the data store comprising the second automation subgraph; 
implement, by the one or more processors, a first guest agent on the first virtual machine and a second guest agent on the second virtual machine; 
execute, by the one or more processors, a communication between the first guest agent on the first virtual machine and the second guest agent on the second virtual machine; and 
execute, by the one or more processors, the first automation subgraph via the first guest agent and the second automation subgraph via the second guest agent in synchronization according to the one or more automated actions via the communication.

41. (Currently Amended) A system for managing applications comprising: 
one or more computers comprising one or more processors and one or more tangible computer readable media, the one or more tangible computer readable media including instructions stored thereon that when executed cause the one or more computers to: 
receive and store in memory user-defined automation actions and causal relationships related to the user-defined automation actions from which an automation graph is derived, the automation graph including a first automation subgraph and a second automation subgraph;
implement, by the one or more processors, a distributed guest system associated with a data store, the guest system including a first virtual machine coupled to the data store comprising the [[a]] first automation subgraph and a second virtual machine coupled to the data store comprising the [[a]] second automation subgraph; 
implement, by the one or more processors, a first guest agent on the first virtual machine and a second guest agent on the second virtual machine; 
execute, by the one or more processors, a communication between the first guest agent and the second guest agent; and 
execute, by the one or more processors, the first automation subgraph and the second automation subgraph through the first guest agent and the second guest agent such that the user-defined automation actions are implemented in a synchronized manner through the communication. 

42. (Currently Amended) A system for managing applications  in
a platform implemented on a cloud computing architecture, the cloud computing architecture comprising one or more processors and one or more tangible computer readable media, the one or more tangible computer readable media including instructions stored thereon that when executed cause the platform to:
receive and store in a memory user-defined automation actions and causal relationships related to the user-defined automation actions from which an automation graph is derived, the automation graph including a first automation subgraph and a second automation subgraph;
launch, in response to a request sent over an internet, a guest system comprising at least a first virtual machine having a first guest agent, and a second virtual machine having a second guest agent;
construct, by the one or more processors, the [[a]] first automation subgraph on the first virtual machine and the [[a]] second automation subgraph on the second virtual machine; and
configure, by the one or more processors, the first virtual machine and the second virtual machine to communicate with each other on a step-by-step basis to implement the first automation subgraph and the second automation subgraph through the first guest agent and the second guest agent in a synchronized manner.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195